Title: To Alexander Hamilton from John Jay, 18 July[–5 August] 1794
From: Jay, John
To: Hamilton, Alexander



London 18 July [– August 5] 1794
My dear Sir

I thank you for the printed paper you sent me, and for your Letter by Monsr. Cadignan. On maturely considering the latter I took an opportunity in an informal conversation with Ld. Grenville to communicate it to him.
Still I am unable to say any thing decisive relative to the objects of my mission—appearances continue to be singularly favorable; but appearances merit only a certain degree of circumspect Reliance. The Delays occasioned by the new arrangemt. of the Ministry cannot be of long continuance—circumstances must soon constrain them to form some ultimate System relative to the U.S. and altho’ I have much Reason to hope it will be favorable to our wishes, yet I confess I am not without apprehensions that certain points not by us to be yeilded will occasion Difficulties hard to surmount. Personally I have every Reason to be satisfied; and officially I have as yet no Reason to complain.
Shortly after my arrival I dined with Lord Grenville; the cabinet Minister were present, but not a Single Foreigner. On Monday next I am to dine with the Lord Chancellor, & on next Friday with Mr. Pitt. I mention these Facts to explain what I mean by favorable appearances. I think it best that they should remain unmentioned for the present and they make no part of my Communications to Mr. Randolph or others. This is not the Season for such communications—they may be misinterpreted, tho’ not by you. I fear the Posts may labor—but they must not be left—we must not make a delusive Settlement that would disunite our People and leave Seeds of Discord to germinate. I will do every thing that Prudence and Integrity may dictate and permit. I will endeavor to accommodate rather than dispute—and if this plan shd. fail, decent and firm Representations must conclude the Business of my mission. As yet I do not regret any Step that I have taken. I wish I may be able to say the same thing at the Conclusion.
Mr and Mrs. Church are out of Town. We are much indebted to their Civilities and friendly attentions. She looks as well as when you saw her, and thinks as much about America and her Friends in it as ever. She certainly is an amiable agreable Woman. Remember me to Mrs. Hamilton.
Yours affecty.

John Jay
Col. Hamilton.

5 Augt. This Letter was inadvertently omitted to be sent when written. Appearances mend—give us a fair chance
